NUMBER 13-16-00487-CV

                                COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


                              IN RE JAMES HOLLAND


                        On Petition for Writ of Mandamus.


                                         ORDER

  Before Chief Justice Valdez and Justices Rodriguez and Benavides
                           Per Curiam Order

       Relator, James Holland, filed a petition for writ of mandamus and motion to stay

execution in the above cause on September 12, 2016 and September 13, 2016. Through

this original proceeding, relator seeks to compel the trial court to vacate an order

transferring venue of the underlying suit affecting the parent-child relationship from DeWitt

County, Texas to Hidalgo County, Texas. See generally TEX. FAM. CODE ANN. §153.001

(West, Westlaw through 2015 R.S.). Through his motion to stay execution, relator seeks

to transfer venue of this case back to DeWitt County pending resolution of this original

proceeding.
       The Court, having examined and fully considered the motion to stay execution, is

of the opinion that the motion should be denied at this time. The Court requests that the

real party in interest, Elizabeth Castillo, or any others whose interest would be directly

affected by the relief sought, file a response to the petition for writ of mandamus on or

before the expiration of ten days from the date of this order. See id. R. 52.2, 52.4, 52.8.

       IT IS SO ORDERED.

                                                        PER CURIAM

Delivered and filed this
13th day of September, 2016.




                                             2